DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 9 are amended. Claims 2-8 are cancelled. Currently claims 1 and 9-19 are under review.

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. However, upon discussion with the Applicant in an Examiner initiated interview, an Examiner’s amendment to the independent claims places the claims 1 and 9-19 in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Jordan on May 19, 2022.
Please amend the following claims:

Claim 1.  	A touch input device comprising:
a touch screen; and
a processor;
wherein in response to a first touch time information of a touch input to a first region
including at least one icon on the touch screen, the processor controls to change a size of the icon
included in the first region and controls to change a transparency of at least one icon included in
the second region, which is a region other than the first region on the touch screen,
wherein after the icons included in the first and second regions are changed, in response
to a second touch time information of the touch continuously inputted to the first region, the
processor controls an operation corresponding to the second touch time information to be
executed on the icon included in the first region,
wherein the first touch time information is information in which the touch is maintained
in the first region for a first time after the touch is input to the first region,
wherein the second touch time information is information in which the touch is
maintained in the first region for a second time or longer after the size of the icon included in the
first region and the transparency of the at least one icon included in the second region are
changed,
wherein the first region includes a first portion within the border of the icon, and a second
portion spaced apart from the border of the icon by a predetermined distance to the inside and the
outside of the icon, respectively,
wherein the processor is configured to:
control such that the touch input to the first portion corresponds to an operation different from the operation performed by the touch input to the second portion,
when the touch is input to the first portion, in response to the first touch time information
of the touch input to the first portion of the first region, control to change the size of the icon
included in the first region, and control to change a transparency of at least one icon included in
the second region,
when the touch is input to the second portion, in response to a third touch time
information of the touch input to the second portion of the first region, control to perform an
operation corresponding to the second portion of the first region, and
wherein the third touch time information is information in which the touch is maintained
in the second portion of the first region for a third time after the touch is input to the second
portion of the first region.

Claim 9. 	A touch input method comprising:
changing a size of an icon included in a first region on a touch screen and a transparency
of at least one icon included in a second region in response to a first touch time information of a
touch input to the first region, wherein the second region is a region other than the first region on
the touch screen, 
executing an operation corresponding to a second touch time information on the icon
included in the first region in response to the second touch time information of the touch
continuously inputted to the first region after the icon included in the first and second regions are
changed, 
wherein the first touch time information is information in which the touch is maintained
in the first region for a first time after the touch is input to the first region,
wherein the second touch time information is information in which the touch is
maintained in the first region for a second time or longer after the size of the icon included in the
first region and the transparency of the at least one icon included in the second region are
changed,
wherein the first region includes a first portion within the border of the icon, and a second
portion spaced apart from the border of the icon by a predetermined distance to the inside and the
outside of the icon, respectively, and
	controlling such that the touch input to the first portion corresponds to an operation different from the operation performed by the touch input to the second portion,
wherein the changing is configured to:
when the touch is input to the first portion, in response to the first touch time information
of the touch input to the first portion of the first region, changing the size of the icon included in
the first region, and changing a transparency of at least one icon included in the second region,
when the touch is input to the second portion, in response to a third touch time
information of the touch input to the second portion of the first region, performing an operation
corresponding to the second portion of the first region, and
wherein the third touch time information is information in which the touch is maintained
in the second portion of the first region for a third time after the touch is input to the second
portion of the first region.

Allowable Subject Matter
Claims 1 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a touch input device or a method comprising changing a size of an icon included in a first region on a touch screen and a transparency of at least one icon included in a second region in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen, wherein the first touch time information is information in which the touch is maintained in the first region for a first time after the touch is input to the first region, wherein the second touch time information is information in which the touch is maintained in the first region for a second time or longer after the size of the icon included in the first region and the transparency of the at least one icon included in the second region are changed, wherein the first region includes a first portion within the border of the icon, and a second portion spaced apart from the border of the icon by a predetermined distance to the inside and the outside of the icon, respectively, and controlling such that different operations can be performed according to the touch input to each of the first portion and the second portion, wherein the changing is configured to: when the touch is input to the first portion, in response to the first touch time information of the touch input to the first portion of the first region, changing the size of the icon included in the first region, and changing a transparency of at least one icon included in the second region, when the touch is input to the second portion, in response to a third touch time information of the touch input to the second portion of the first region, performing an operation corresponding to the second portion of the first region, and wherein the third touch time information is information in which the touch is maintained in the second portion of the first region for a third time after the touch is input to the second portion of the first region. including all the base limitations 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621         

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621